Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/06/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 21-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon et al. 2008/0287138 in view of R2-071394 (3GPP TSG-RAN WG2 Meeting #57bis R2-071394, St. Julian, Malta, 26 - 30 March 2007), of record.
Claims 1 and 27:

a CQI trigger (S240-S270; Yoon et al.; Fig. 13) configured to determine that at least one CQI reporting trigger rule is satisfied (Yoon et al.; [0102]-[0104]), and
a processor (Yoon et al.; Fig. 10 and Fig. 11) causing transmission (S300; Yoon et al.; Fig. 13), responsive to the determination that at least one CQI reporting trigger rule is satisfied, of at least one CQI report to the network node (Yoon et al.; [0102]-[0104]; [0106]; [0111]).
Yoon et al. fails to teach the at least one CQI reporting trigger rule depends at least on whether there is an uplink data transmission from the UE.
However, R2-071394 discloses that in case of UL grant UE could send CQI report multiplexed with data or, if no grant reports maybe sent on dedicated resource on the control channel. A presence of UL grant can be used as one of triggering criterions for CQI reporting (R2-071394; 2 Discussion).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to use UL grant as one of the additional triggering criterions for CQI reporting such that in case of UL grant UE could send CQI report multiplexed with data as taught by R2-071394 in the system on Yoon et al. in order to enable UL resource utilization consideration required in the network (R2-071394; page 1).
Claims 21 and 28:

Furthermore, Yoon et al. and R2-071394 disclose the at least one CQI report is
piggybacked (Yoon et al.; [0102]-[0104]; R2-071394; 2 Discussion).
Claims 22 and 29:
Yoon et al. and R2-071394 disclose the claimed invention as to claims 1 and 27 above.
Furthermore, Yoon et al. and R2-071394 disclose the at least one CQI report is
transmitted when the UE is transmitting data in uplink (Yoon et al.; [0102]-[0104]; [0106]; [0111]; R2-071394; 2 Discussion).
Claims 23 and 30:
Yoon et al. and R2-071394 disclose the claimed invention as to claims 1 and 27 above.
Furthermore, Yoon et al. and R2-071394 disclose the at least one CQI report is only used if there is an uplink data transmission in progress (Yoon et al.; [0102]-[0104]; [0106]; [0111]; R2-071394; 2 Discussion).
Claims 24 and 31:
Yoon et al. and R2-071394 disclose the claimed invention as to claims 1 and 27 above.
Furthermore, Yoon et al. and R2-071394 disclose the at least one CQI report is triggered by an uplink data transmission (Yoon et al.; [0102]-[0104]; [0106]; [0111]; R2-071394; 2 Discussion).
Claims 25 and 32:

Furthermore, Yoon et al. discloses the at least one CQI report is transmitted to the network node via a physical data channel (Yoon et al.; Fig. 7; Fig. 13; [0106]; [0111]).
Claims 26 and 33:
Yoon et al. and R2-071394 disclose the claimed invention as to claims 1 and 27 above.
Furthermore, Yoon et al. discloses the at least one CQI reporting trigger rule is dependent on CQI specific information provided from the network node (CQI piggyback indicator; Yoon et al.; [0102]-[0104]; [0106]; [0111]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416